Exhibit ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of July, 2007 by and between BUZZ KILL, INC., a New York corporation (the “Company”); each party listed as a “Buyer” on the Schedule of Buyers attached hereto (collectively, the “Buyers”), and Emerson E. Bruns, PLLC, as Escrow Agent hereunder (“Escrow Agent”). BACKGROUND WHEREAS, the Company and the Buyers have entered into a Subscription Agreement (the “Subscription Agreement”), dated as of the date hereof, pursuant to which the Company proposes to sell (the “Offering”) secured participating notes (“Notes”) $, aggregate principal amount.The Subscription Agreement provides that the Buyers shall deposit the Purchase Price in a segregated escrow account to be held by Escrow Agent in order to effectuate a disbursement to the Company at a closing to be held as set forth in the Subscription Agreement (the “Closing”). WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds deposited with it in accordance with the terms of this Agreement. WHEREAS, in order to establish the escrow of funds and to effect the provisions of the Subscription Agreement, the parties hereto have entered into this Agreement. NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as follows: 1.Definitions.The following terms shall have the following meanings when used herein: a.“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to this Agreement. b.“Joint Written Direction”shall mean a writtendirection executed by the Buyers and the Company directing Escrow Agent to disburse all or a portion of the Escrow Funds or to take or refrain from taking any action pursuant to this Agreement. c.“Escrow Period” shall begin with the commencement of the date of execution of this Agreement and shall terminate upon the earlier to occur of the following dates: (i)The Closing Date for the sale of the Notes to the Buyers as contemplated by the Subscription Agreement; (ii)The expiration of 30 days from the date of execution of this Agreement (unless extended by mutual written agreement between the Company and the Buyers with a copy of such extension to Escrow Agent); or (iii)The date upon which a determination is made by the Company and the Buyers to terminate the Offering prior to the sale of the Notes as contemplated by the Subscription Agreement. During the Escrow Period, the Company and the Buyers are aware that they are not entitled to any funds received into escrow and no amounts deposited in the Escrow Account shall become the property of the Company or the Buyers or any other entity, or be subject to the debts of the Company or the Buyers or any other entity. 2.Appointment of and Acceptance by Escrow Agent.The Buyers and the Company hereby appoint Escrow Agent to serve as Escrow Agent hereunder.Escrow Agent hereby accepts such appointment and, upon receipt by wire transfer of the Escrow Funds in accordance with Section 3 below, agrees to hold, invest and disburse the Escrow Funds in accordance with this Agreement. a.The Buyers hereby acknowledges that Escrow Agent is general counsel to the Company and a related party to the Collateral Agent.The Company agrees that in the event of any dispute arising in connection with this Escrow Agreement or otherwise in connection with any transaction or agreement contemplated and referred herein, Escrow Agent shall be permitted to continue to represent the Buyers and the Company will not seek to disqualify such counsel. 3.Creation of Escrow Funds.Contemporaneously with the execution of this Agreement, the parties shall establish an escrow account with Escrow Agent, which escrow account shall be entitled as follows: Buzz Kill, Inc with Escrow Account for the deposit of the Escrow Funds.The Buyers shall wire funds to the account of Escrow Agent as follows: Bank: The Chase Manhattan Bank 250 W. 57th Street New York, NY 10107 Routing #: 021000021 Account #: 987100303565 Name on Account: Emerson E. Bruns, PLLC Sub-Account Buzz Kill, Inc. Telephone contact is (212) 826 - 1054. 4.Deposits into the Escrow Account.The Buyers agrees that it shall promptly deliver funds for the payment of the Notes to Escrow Agent for deposit in the Escrow Account. 5.Disbursements from the Escrow Account. a.Escrow Agent will continue to hold such funds until a Buyer and the Company execute a Joint Written Direction directing Escrow Agent to disburse the Escrow Funds pursuant to Joint Written Direction signed by the Company and the Buyers.In disbursing such funds, Escrow Agent is authorized to rely upon such Joint Written Direction from the Company and a Buyer and may accept any signatory from the Company listed on the signature page to this Agreement and any signature from a Buyer that Escrow Agent already has on file. b.In the event Escrow Agent does not receive the amount of the Escrow Funds from the Buyers prior to the expiration of the Escrow Period, Escrow Agent shall notify the Company and the Buyers and the Company’s obligations under the Subscription Agreement shall immediately terminate. c.In the event Escrow Agent does receive the amount of the Escrow Funds prior to expiration of the Escrow Period, in no event will the Escrow Funds be released to the Company until such amount is received by Escrow Agent in collected funds.For purposes of this Agreement, the term “collected funds” shall mean all funds received by Escrow Agent which have cleared normal banking channels and are in the form of cash. 6.Collection Procedure.Escrow Agent is hereby authorized to deposit the proceeds of each wire in the Escrow Account. 7.Suspension of Performance: Disbursement Into Court.If at any time, there shall exist any dispute between the Company and a Buyer with respect to holding or disposition of any portion of the Escrow Funds or any other obligations of Escrow Agent hereunder, or if at any time Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction, the proper disposition of any portion of the Escrow Funds or Escrow Agent’s proper actions with respect to its obligations hereunder, or if the parties have not within thirty (30) days of the furnishing by Escrow Agent of a notice of resignation pursuant to Section 9 hereof, appointed a successor Escrow Agent to act hereunder, then Escrow Agent may, in its sole discretion, take either or both of the following actions: a.suspend the performance of any of its obligations (including without limitation any disbursement obligations) under this Escrow Agreement until such dispute or uncertainty shall be resolved to the sole satisfaction of Escrow Agent or until a successor Escrow Agent shall be appointed (as the case may be); provided however, Escrow Agent shall continue to invest the Escrow Funds in accordance with Section 8 hereof; and/or b.petition (by means of an interpleader action or any other appropriate method) any court of competent jurisdiction in any venue convenient to Escrow Agent, for instructions with respect to such dispute or uncertainty, and to the extent required by law, pay into such court, for holding and disposition in accordance with the instructions of such court, all funds held by it in the Escrow Funds, after deduction and payment to Escrow Agent of all fees and expenses (including court costs and attorneys’ fees) payable to, incurred by, or expected to be incurred by Escrow Agent in connection with performance of its duties and the exercise of its rights hereunder. c.Escrow Agent shall have no liability to the Company, any Buyer, or any person with respect to any such suspension of performance or disbursement into court, specifically including any liability or claimed liability that may arise, or be alleged to have arisen, out of or as a result of any delay in the disbursement of funds held in the Escrow Funds or any delay in with respect to any other action required or requested of Escrow Agent. 8.Investment of Escrow Funds.
